[Cite as In re R.Y., 2013-Ohio-3942.]




          IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

IN RE: R.Y., JR., C.Y., A.Y., A.Y. and S.Y. :

                                                     :       C.A. CASE NO.      25694

                                                     :       T.C. NO.    2000-5797
                                                                           2009-1876
                                                     :                     2009-1877
                                                                           2009-1879
                                                     :                     2009-1881

                                                     :        (Civil appeal from Common
                                                              Pleas Court, Juvenile Division)
                                                     :

                                                     :

                                           ..........

                                           OPINION

                         Rendered on the      13th       day of    September       , 2013.

                                           ..........

MATTHEW T. CRAWFORD, Atty. Reg. No. 0089205, Assistant Prosecuting Attorney, 301
W. Third Street, 5th Floor, Dayton, Ohio 45422
      Attorney for Appellee, Montgomery County Children Services

JEFFREY T. GRAMZA, Atty. Reg. No. 0053392, 131 N. Ludlow Street, Suite 1210 Talbott
Tower, Dayton, Ohio 45402
       Attorney for Appellants, Parents C.Y. and R.Y.

                                           ..........
FROELICH, J.

                {¶ 1} Father and Mother appeal from a judgment of the Montgomery

County Court of Common Pleas, Juvenile Division, which granted permanent custody of

their five children to Montgomery County Children Services (“MCCS”).

       {¶ 2}     For the following reasons, the judgment of the trial court will be affirmed.

       {¶ 3}    Father and Mother were married at the time of the hearing in this case, and

they were the parents of five children together: R.Y., Jr. (“R.Y.”), the only boy, who was 10

when the hearing in this case began, S.Y., age 7, Ar.Y., age 5, and twins girls, C.Y. and

Ab.Y., age 3.

       {¶ 4}     Father and Mother have a long history of involvement with MCCS.

Before their relationship began, each had a child from another relationship removed from his

or her custody. Further, R.Y. had been adjudicated to be dependent in December 2000,

when he was three months old; he was returned to his parents about ten weeks later. When

R.Y. was two years old, Father pled no contest to and was found guilty of ten counts of

pandering sexually oriented material involving a minor, after R.Y.’s guardian ad litem

observed child pornography at the home.

       {¶ 5}     In April 2009, MCCS removed Father and Mother’s five children from the

home and placed them in foster care. MCCS filed a motion for interim custody, citing

concerns over extensive cockroach infestation, other concerns about sanitation, and ten

referrals in a 14-month period for physical abuse, neglect, and emotional maltreatment.

MCCS had also received reports of sexual abuse which, though unsubstantiated, “raise[d]

concern for the children’s safety due to Father’s history of sex related crimes involving

minors.” Interim temporary custody was awarded to MCCS.
[Cite as In re R.Y., 2013-Ohio-3942.]
        {¶ 6}      Neglect and dependency complaints were filed for each of the children

except R.Y., who had previously been adjudicated dependent. In July 2009, S.Y., Ar.Y.,

C.Y. and Ab.Y. were adjudicated dependent and neglected. In October 2009, MCCS was

awarded temporary custody of all the children. Temporary custody was extended two times,

in April 2010 and December 2010.

        {¶ 7}      In February 2011, MCCS filed a motion for permanent custody of each of

the five children. In March 2011, Father and Mother filed a motion for custody of the

children. A hearing was held before a magistrate on several dates between June 2011 and

February 2012. On March 7, 2012, the magistrate denied the parents’ motion for custody

and granted permanent custody of the children to MCCS. The parents filed objections to

the magistrate’s decision. On March 6, 2013, after an independent review of the evidence,

the trial court overruled the parents’ objections and adopted the decision of the magistrate

that the children should be placed in the permanent custody of MCCS.

        {¶ 8}      Father and Mother appeal, raising one assignment of error.

        THE      TRIAL      COURT       COMMITTED      REVERSIBLE        ERROR      IN

        GRANTING PERMANENT CUSTODY TO MONTGOMERY COUNTY

        CHILDREN SERVICES, AS THE AGENCY FAILED TO PROVE BY

        CLEAR        AND      CONVINCING       EVIDENCE       THAT     PERMANENT

        CUSTODY WAS IN THE BEST INTEREST OF THE CHILDREN.

        {¶ 9}      Father and Mother contend that the trial court’s conclusions that it was in

the children’s best interest to grant permanent custody to MCCS and that the children could

not be returned to their parents within a reasonable time were not supported by clear and

convincing evidence. They also claim that MCCS could have done more to support them
                                                                                                4

and to work toward reunification.

       {¶ 10}    In Ohio, a trial court is authorized to terminate parental rights and to grant

permanent custody to a children services agency in several enumerated circumstances.

These circumstances include a finding, by clear and convincing evidence, that permanent

custody is in a child’s best interest, coupled with a finding that the child 1) cannot be placed

with either parent within a reasonable period of time or should not be placed with either

parent, for one of the reasons specified in R.C. 2151.414(E), or 2) has been in the temporary

custody of a public children services agency for twelve or more months of a consecutive

twenty-two-month period. R.C. 2151.414(B); In re S.J., 2d Dist. Montgomery No. 25550,

2013-Ohio-2935, ¶ 14, citing In re K.M., 8th Dist. Cuyahoga No. 98545, 2012-Ohio-6010, ¶

8. The burden of proof is on the children services agency. In re L.C., 2d Dist. Clark No.

2010 CA 90, 2011-Ohio-2066, ¶ 14.

       {¶ 11}    We review a trial court’s decisions regarding the best interest of a child and

whether the child can be returned to the parent’s care within a reasonable time for an abuse

of discretion. In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 48; In re

K.H., 2d Dist. Clark No. 2009-CA-80, 2010-Ohio-1609, ¶ 66. An abuse of discretion

implies that the trial court’s decision was unreasonable, arbitrary, or unconscionable. In re

D.H., 10th Dist. Franklin No. 11AP-761, 2012-Ohio-2272, ¶ 9; In re S.M., 2d Dist.

Montgomery No. 24539, 2011-Ohio-6710, ¶ 4.

       {¶ 12}       R.C. 2151.414(D) directs the trial court to consider all relevant factors

when determining the best interest of the child, including but not limited to: (1) the

interaction and interrelationship of the child with the child’s parents, relatives, foster parents
                                                                                           5

and any other person who may significantly affect the child; (2) the wishes of the child; (3)

the custodial history of the child; (4) the child’s need for a legally secure permanent

placement and whether that type of placement can be achieved without a grant of permanent

custody to the agency; and (5) whether any of the factors in R.C. 2151.414(E)(7) through

(11) are applicable.

       {¶ 13}    R.C. 2151.414(E) identifies factors for determining whether a child cannot

or should not be placed with either parent within a reasonable time. If a court finds, by

clear and convincing evidence, that any one of the R.C. 2151.414(E) factors exists, the court

shall enter a finding that the child cannot be placed with either parent within a reasonable

time or should not be placed with either parent. In re H.T. & Z.T., 2d Dist. Greene Nos.

10-CA-29, 10-CA-30, 2011-Ohio-1285, ¶ 23; In re K.B.F., 2d Dist. Montgomery No. 24891,

2012-Ohio-1855, ¶ 51.

       {¶ 14}    The evidence presented at the hearing in support of MCCS’s motion for

permanent custody was as follows.

       {¶ 15}    Thomas A. Jones, a mental health counselor, testified about the oldest

child, R.Y. Jones began treating R.Y. in November 2009, one and one-half years before the

hearing. Jones testified that R.Y. was referred to him because MCCS had concerns about

his anger and sexual behavior.      Jones initially found R.Y. to be “very resistant” and

“defensive,” with cognitive limitations and behavioral issues; his diagnoses included

oppositional defiant disorder, attention deficit hyperactivity disorder, and “mild mental

retardation.” R.Y. made good progress during the course of his treatment with Jones, which

included medication and putting into place strategies with his foster family to address his
                                                                                               6

behavioral issues. Jones testified that R.Y. needs a consistent, loving caregiver, and that the

foster mother provided this type of environment. He also testified that R.Y.’s inappropriate

sexual behaviors had ceased by the time of the hearing.

       {¶ 16}     C.Y. and Ab.Y. are twin girls, and they are the youngest of the family’s

children. C.Y. and Ab.Y. were 19 months old when they were removed from their parents’

custody, and their foster mother, Kristy F., testified at the hearing. She stated that, at first,

the twins exhibited behavioral issues; Ab.Y. was afraid of adults, particularly men, and

C.Y. preferred to engage only with adults, avoiding other children.            Both girls were

aggressive, hitting other children, biting, and pulling hair.       The girls also had eating

difficulties, frequently screaming for food but refusing anything that was not finger food, and

they experienced delays in development and speech. The diagnoses for both girls included

learning disorders, attachment and adjustment disorders, post-traumatic stress, and anxiety.

According to their foster mother, the girls behaved like nine-month olds when they were

19-months old. Over time, the behavior of Ab.Y. and C.Y. improved, but some of their

behavioral problems would return when they were stressed by overstimulation, any change

in routine, and visitation with their biological parents.

       {¶ 17}     Ab.Y. and C.Y. received developmental support services through PACE

and Help Me Grow up to age 3, and thereafter from an MRDD preschool. However, during

some periods, obtaining services outside the home was so stressful for the girls that in-home

services were implemented. They have received speech therapy and occupational therapy,

and they have IEPs at school.

       {¶ 18}     The foster mother testified that visitation with the biological parents is very
                                                                                             7

stressful for the girls, and in particular for Ab.Y. She testified that the children would

become very agitated and upset if they knew or believed that a visitation would occur on a

given day, such that she would not tell them about a visit until just before it was time to go;

on days when no visit was scheduled, she would assure the girls of this fact in the morning,

and they would relax for the rest of the day. The foster mother stated that, during a

three-month period in 2012 when no visitation occurred, the twins’ behavior changed and

they “blossomed,” seeming happier and more relaxed, requiring less “maintenance,” and

their speech and development improved.       When visitation resumed, diarrhea and vomiting

frequently occurred when the girls learned that they were to have visitation. She also

testified to her observations that the parents could not tell the twins apart during visitation

and that the parents behaved very inappropriately when they visited C.Y. at the hospital

following an appendectomy, expecting her to play and coming to visit at night.

       {¶ 19}    Dr. Antoinette Cordell, a clinical and developmental psychologist,

evaluated Ab.Y. and C.Y. and treated them for more than a year prior to her testimony. She

testified that Ab.Y. had a cognitive delay in processing information, which indicated “early

environmental neglect.”     Ab.Y.’s assessments improved (from below average to low

average) after her placement in foster care.       C.Y. showed a very similar pattern of

development.     The pace of the children’s development in foster care, which was

“disproportionate” to their development up to that time, and their lack of normal speech or

even “structure of language” at the time of the removal from the biological parents’ home

led Cordell to conclude that the children had been neglected by their parents. Cordell

testified that both children acted less mature when they were with their parents than they do
                                                                                             8

otherwise, including a failure to use their language and eating skills, and acting “like birds”

who expect food to be put into their mouths. She also testified that the twins have a “flat

affect” with their parents, as opposed to more animated behavior in foster care.

        {¶ 20}   Cordell diagnosed both girls with emotional and behavioral disturbances,

learning disabilities, and mixed receptive and expressive language disabilities; she continued

to evaluate them for PTSD and cognitive disabilities, but had not yet made those diagnoses,

in part because of the significant progress the children were making in foster care. She

testified that Ab.Y. and C.Y. were showing more confidence and trust in recent months as

well.

        {¶ 21}   Cordell testified that, in order to thrive and continue their progress, Ab.Y.

and C.Y. need a predictable, safe, structured environment with consistent intervention

services and cognitive stimulation. She also classified the girls as “extremely vulnerable”

and stated that “any possibility of neglect for them from here on would have devastating

effects.”

        {¶ 22}   Dawn Morton, a visitation specialist with MCCS, observed the parents’

visitation with the children in June and July 2009. She testified that food was a focus of the

meetings, but that there was no “order” to the meals. For example, no one was sitting, R.Y.

(the son) was off by himself, and Ab.Y. was leaning on her father between his legs. She

observed that R.Y. was ignored during much of the visit, although he was yelled at by the

parents; R.Y. seemed upset, very nervous, and uncomfortable during the visit, and his

parents made no attempt to console him when he was upset.

        {¶ 23}   Morton observed that Father exhibited behavior toward the twin girls,
                                                                                              9

Ab.Y. and C.Y., that seemed to have a sexual undertone, such as having the girls lean into

his crotch and stroking their hair, and that she saw R.Y. imitating this behavior with the

girls. Father touched and held the children a great deal, but did not initiate appropriate play.

 According to Morton, Father was more physically affectionate than Mother, but he also

used intimidation, got angry, and exhibited aggressive behavior toward her (Morton) in the

presence of the children.

       {¶ 24}      Morton also observed that the parents were not able to handle S.Y. and

Ar.Y., who were the most mobile children. S.Y. and Ar.Y. were “exceptionally touchy” with

Morton during the visitation, which was not a “typical response” to a stranger; the parents

did not try to redirect S.Y. and Ar.Y. from this behavior, “as if it was a common and

ordinary thing.”

       {¶ 25}      Morton believed that Mother could differentiate the twins, but Morton was

unsure whether Father could, based on her observations of visitation.

       {¶ 26}      After her evaluation of the visitation sessions, Morton recommended that

the visitations continue, with supervision, that Father be referred for mental health services

with a sexual abuse specialist, and that Mother be referred for assertiveness training. She

recommended that both parents attend parenting classes. Morton expressed that she was not

confident in the ability of the parents to manage the children on their own, but that this might

be possible with supervision and monitoring. Morton acknowledged that the parents were

“trying,” but stated that she was unsure, on a cognitive level, whether (or how much) they

could process and understand what they were taught about appropriate parenting.

       {¶ 27}      Dr. Juliet King, a forensic psychologist, evaluated Mother and Father in
                                                                                           10

December 2010. She testified that the parents acknowledged the reason for concern about

some of R.Y.’s behaviors, but did not acknowledge any reason for concern about any of the

girls. After observing the parents with their children, King concluded that Father was

“appropriately affectionate” with all of the children, but Mother was “pretty harsh, mocking,

and sarcastic.” With respect to diagnoses, Dr. King testified that Mother was in the “mildly

mentally retarded” range of intellectual function, with associated adaptive deficits, meaning

that she had a low IQ and low day-to-day functioning. She further testified that Father did

not function at as low a level as Mother, but that his functioning was still low, with higher

adaptive (day-to-day) functioning.

       {¶ 28}    With regard to the ability to parent, Dr. King expressed “significant

concerns about their ability to independently parent these kids,” because they may not be

able to learn new ways of interacting with the children. Although she stated that the parents

have a “good basic foundation” of parenting knowledge, they did not seem able to expand

upon it. Dr. King also expressed “serious doubts” about the parents’ ability to care for all

five of their children in light of their own “deficits observed” and the parents’ lack of an

accurate view of the nature and extent of the childrens’ problems. In sum, Dr. King

concluded that it would be difficult for parents who do not have intellectual deficits to care

for children with these kinds of problems, and that Mother and Father were unlikely to be

able to do so.

       {¶ 29}    Denise Rinehart began working with the family in 2000 through the Help

Me Grow program. Three of the children (R.Y. and the twins) received speech therapy

through Help Me grow from ages 0-3. Rinehart testified that the parents had cognitive
                                                                                            11

limitations but loved their kids and were compliant with the tasks she asked them to

perform, such as cleaning the house. She also testified that the parents had provided

appropriate housing, food, and medicine and had been responsible about visits to the

program.

       {¶ 30}    Kent Depoorter was the guardian ad litem for all of the children in this case

and had been involved with Mother and Father for many years. This involvement included

serving as the guardian ad litem for the other children that each of the parents had previously

had with other people. The issues in those cases had also involved the parents’ low-level of

functioning and lack of appropriate structure for the children. The older children had been

removed from each of the parents’ custody.

       {¶ 31}    Depoorter testified that, in this case, all five children were removed from

the home at the same time in 2009 and that he had been the only guardian ad litem for the

children.

       {¶ 32}    Based on his observations, Depoorter testified that the children were always

“wild” when they were with the parents; there were no boundaries and there was no “proper

parenting.” For example, he observed Ab.Y. and C.Y. running with knives, and neither

parent redirected them. He expressed his belief that Mother does not have the capacity to

engage the children and that Father, while capable of parenting and interacting appropriately

with one child, has not shown that he can parent or care for five children, because he appears

unable to “focus on the big picture.” Depoorter stated that the children hit each other during

visits with the parents and “act out” at visitation in ways that they do not in foster care.

“[T]hrough no fault of their own, * * * [parents] are not capable of setting up those
                                                                                           12

boundaries for those kids to thrive.” Depoorter also testified that there did not appear to be

any family members or others that the parents could consistently rely on for help.

       {¶ 33}    With regard to the living environment and life skills of the parents,

Depoorter testified that the parents prepared “a ton” of food for meals, but that he had

concerns about food safety, because he had observed discolored meat in the freezer. He

testified that the cleanliness of the home was “minimally adequate,” but that the garage was

in horrible condition and presented hazards for the children. He opined that the parents

were unable to comprehend basic safety issues, such as the risk posed by a hot grill or the

need to be able to watch what the young children are doing.

       {¶ 34}    With respect to R.Y., Depoorter testified that, when he was first removed

from his parents’ home in 2009, he acted out sexually “doing completely inappropriate

behavior,” such as masturbating on a foster home’s porch and attempting to put an electrical

cord into a pet’s “butt.” R.Y. had problems with speech, ADHD, and other behavioral

issues, and was “kind of out by himself a lot of times,” including during visitation with his

parents. Since entering foster care, however, R.Y. was doing well in school and with

speech therapy. His self-esteem had improved and he was “very happy with himself.”

Depoorter attributed these changes to the boundaries that the foster family provided, which

created an atmosphere in which R.Y. could succeed; Depoorter stated that R.Y. is now “a

completely different kid.” Depoorter stated that, at the time of the hearing, R.Y. had not

acted out sexually in more than a year and that his behavior at school was appropriate.

       {¶ 35}    Regarding the middle children, S.Y. and Ar.Y., Depoorter testified that

their behavior is “vastly improved” since being placed in foster care.         Ar.Y. initially
                                                                                           13

screamed the whole time during visits, but now calmed down more quickly. S.Y. “pushes

the envelope” with her mother, to which Mother “reacts as a child.” Depoorter reported that

Mother tends to be sarcastic and harsh with the children and to focus on only one thing, such

as eating, during their visits; food was the focus of every visit he observed. Depoorter

testified that S.Y. wants to succeed and is very proud of herself for accomplishments made

in foster care, such as memorizing books, which she can then “read” to others. Similarly,

Depoorter stated that the twins, C.Y. and Ab.Y., are learning skills and appropriate

behaviors in foster care that they had not learned before, such as sitting during meals and

normal communication skills, and that they are doing well in school.

          {¶ 36}   Based on his observations, Depoorter concluded that the parents are “not

capable of doing what’s necessary to avoid neglecting the kids’ needs,” even with the

support of counseling and parenting classes provided by MCCS. He further concluded that

it would be “tragic” to put the children back in the parents’ home because they will “slide

backwards” and “have no opportunity in life to be successful.” He stated that the children

were “thriving” in their foster homes, where they were getting the structure that they need,

and that he could not see the parents’ being able to provide such structure in the foreseeable

future.    For these reasons, Depoorter recommended that MCCS be granted permanent

custody of the children.

          {¶ 37}   The caseworker involved with the family when the children were removed

from the home, Jenny Geer, testified that she had never witnessed the parents controlling the

children effectively, even after they completed parenting classes that included demonstrative

as well as classroom instruction; the class had not made an appreciable difference in the
                                                                                           14

parents’ behavior. For example, she testified that Mother had been taught about giving

children “3 strikes” before imposing a timeout for inappropriate behavior, but Geer had

witnessed Mother impose “strike three” seventeen separate times with one child before

attempting to impose a timeout. Geer also stated that Mother could not effectively impose a

timeout on the children, even if she tried to do so.

       {¶ 38}    The current MCCS caseworker, Shelly Agarwal, also testified that the

children were thriving in their respective foster homes. R.Y. was taking his medications

regularly, had good attendance at school and therapy sessions, and was close to his foster

family and comfortable there. He listened to directions from his foster mother, whereas he

did not listen to his parents. S.Y. and Ar.Y., who were at that time together in a foster

home, were also doing well. S.Y. seemed happy in the home.              Although Ar.Y. had

developed a good relationship with her foster mother, she still exhibited behavioral problems

at home and at school. Like R.Y., Ar.Y. followed directions from her foster mother better

than she did from Mother and Father. According to Agarwal, Ab.Y. and C.Y.’s special

needs were being met in their foster home with speech therapy and counseling, and they

were playing well with other children. During supervised visitation with their parents, the

twins had initially been “scared,” with their “bodies * * * kind of cramped up” and stomach

aches, and they still do not respond positively to visitation. Agarwal testified that Ab.Y.

and C.Y. behave differently with their parents than they do in the foster home, exhibiting

less verbal communication, “closed” and “tight” behavior, or acting like babies.

       {¶ 39}    Agarwal testified that reunification with the parents was not possible in the

foreseeable future because, after more than two years of “complete services” from the
                                                                                           15

agency, the parents were still unable to handle the children’s behavior even in the setting of

supervised visitation. Agarwal testified that all of the children were adoptable, and that

with the exception of Ar.Y., all of the current foster parents were willing to adopt the

children.

       {¶ 40}    Four witnesses testified on behalf of the parents, including the parents

themselves.

       {¶ 41}    Larry Postell, a social worker who specialized in working with survivors of

sexual trauma and perpetrators of sexual violence, counseled Father due to MCCS’s

unverified concerns about inappropriate sexual behavior with the children. Postell testified

that Father had been compliant with Postell’s recommendations about avoiding high-risk

situations, and he opined that Father was not a risk as a sex offender. Postell testified that

the sexual “acting out” of the children after their removal from the parents’ home did not

cause him to be concerned about Mother and Father’s care for the children, that he did not

have concerns about the interaction he had observed between the parents and the children,

and that he recommended reunification.

       {¶ 42}    Naomi Alexander, a marriage and family therapist, worked with both

parents while the children were in the temporary custody of MCCS.        She stated that both

parents were “open, honest, and participatory.” She observed both parents during visits

with the children, and she described the family’s interaction as “very joyful, affectionate,

hugging, smiling, and laughing.” She found the visits to be “chaotic” but “normal,” and the

parents’ interaction with the children to be appropriate. She acknowledged that the parents

still need direction from others, but concluded that “that’s the process” (i.e., part of the
                                                                                           16

purpose of counseling). Alexander recommended reunification.

       {¶ 43}    Mother testified that she would clean up her house if the kids were coming

back, that she had enough beds for all the children, and that she no longer had bugs at the

house. She also stated that she had never seen Father do anything sexually inappropriate

with the children.

       {¶ 44}    Mother reported that she had completed an Artemis program aimed at

domestic abuse, but she denied that any abuse had occurred; she had also completed

parenting classes and counseling. However, she could not identify any of the children’s

diagnoses or the medications they were taking. She also could not recall the children’s birth

dates or grades in school and was unfamiliar with the purpose of an IEP, although each of

the children had one. She described, very generally, how she would do a better job of

controlling and parenting the children. For example, she stated that she would “try and get

my kids to do what they’re supposed to do.”

       {¶ 45}    Father also testified that he would clean up potentially dangerous

conditions, such as the presence of fertilizer and a wood scrap pile at the home, if the

children returned. He testified that he cooks and is able to provide good, unexpired food.

He stated that he had completed a psychological assessment, parenting classes, counseling,

and other programs, and that he believed these interventions had improved his parenting.

       {¶ 46}    When asked about the children’s chaotic behavior during visits with the

parents, Father suggested that the behavior was “because they [are] not in my care.” Father

was generally unfamiliar with the children’s diagnoses and medications, although he did

acknowledge that R.Y. had difficulty with speech.        Father thought that this language
                                                                                            17

difficulty might relate to the fact that English was a second or third language for Father, and

he claimed that he would “reach out for somebody” to help R.Y. with his speech, if

necessary. When asked how he would respond if the children acted out against one another,

Father denied that such behavior had happened or would happen in the future. When asked

how he would deal with hyperactivity, attention deficit, or other of the children’s specific

diagnoses, Father stated that he would do “the best that [he] can do.”

       {¶ 47}    In its decision, the trial court addressed the factors set forth in R.C.

2151.414(D), related to the best interest of the children. The trial court found that the

children had good relationships with their foster families and “appear[ed] bonded” to their

biological parents. It noted, however, that the interaction between the parents and the

children during visitations was “hectic and chaotic and ha[d] not improved over time”; as a

result, the parents were unable to control the children or establish boundaries and structure,

such that “the children do whatever they want.”

       {¶ 48}    The court acknowledged that Mother and Father had completed the

assessments and parenting classes that they had been asked to complete and had been

consistent with visitation with the children.        However, the conditions of the home

“continue[d] to pose considerable risk” and “serious concerns [remained] regarding the

parents’ ability to independently parent the children.”         Despite the parents’ “active

participation in interventions,” they were unable to demonstrate appropriate parenting skills.

 The court also recognized Dr. King’s concern that the parents did not “perceive” the

problems facing the children and the family, and the parents’ own testimony that they did not

know the children’s birth dates, grade levels, diagnoses, or treatment specialists.
                                                                                             18

       {¶ 49}      The court stated that the ages and cognitive limitations of C.Y. and Ab.Y.

precluded them from expressing their wishes regarding placement, and that the older

children had “vacillated” about where they wished to be placed.

       {¶ 50}      The trial court found that the children were “in immediate need of legally

secure permanent placement” because of the “parents’ inability to appropriately parent the

children, perceive and care for the children’s special needs,” and the children’s extended

removal from the home. The court further found that the children were adoptable, and that

no family members were willing or able to care for the children. Thus, the court found that

it was in the children’s best interest to grant permanent custody to MCCS. The court also

found that the children had been in the custody of MCCS for over 12 months of a 22-month

period. The court initially stated that it declined to consider whether the children could be

placed with either parent within a reasonable time, because its finding about the length of

MCCS’s temporary custody made consideration of the latter issue unnecessary; however,

later in its judgment, the court did state that placing the children with the parents within a

reasonable time was not possible.

       {¶ 51}      Having reviewed all of the evidence presented, we cannot conclude that the

trial court abused its discretion in concluding that the best interests of the children would be

served by awarding permanent custody to MCCS. There was no question that the parents

loved their children and attempted to address many of the concerns raised by MCCS about

their parenting.     But the clear and convincing evidence supported the trial court’s

conclusion that, even after significant efforts at intervention, the parents were unequipped

and unable to recognize, understand, and address the needs of these children. The trial
                                                                                             19

court also did not abuse its discretion in concluding that the children could not be returned to

the parents’ custody within a reasonable time, and there was no dispute that the children had

been in MCCS’s custody for more than 12 of the previous 22 months.

       {¶ 52}    The assignment of error is overruled

       {¶ 53}    The judgment of the trial court will be affirmed.

                                         ..........

FAIN, P.J. and DONOVAN, J., concur.

Copies mailed to:

Matthew T. Crawford
Jeffrey T. Gramza
Hon. Nick Kuntz